COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-214-CV

IN THE MATTER OF B.S.

                                          ----------

           FROM THE 323 RD DISTRICT COURT OF TARRANT COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered appellant’s “Motion To Withdraw And Dismiss The

Appeal As Moot.” It is the court’s opinion that the motion should be granted;

therefore, we dismiss the appeal. See T EX. R. A PP. P. 42.1(a)(1), 43.2(f).




                                                       PER CURIAM




PANEL D: HOLMAN, GARDNER, and WALKER, JJ.

DELIVERED: July 10, 2008




      1
          … See T EX. R. A PP. P. 47.4.